Citation Nr: 9930659	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-06 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of overpayment of pension 
benefits in the amount of $1,186.70.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1952.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision of the 
Committee on Waivers and Compromises (COWC), from the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  In September 1970 the veteran was first granted a 
nonservice connected pension.  He incurred an overpayment in 
March 1973 that was repaid through deductions from his 
benefits.  His pension was terminated in January 1976 when 
his net countable income exceeded the limit provided by law.

3.  In May 1996 his application for renewal of pension 
benefits was approved.  This was based on information he 
provided regarding his total family income, to include his 
spouse, and information regarding his annual unreimbursed 
medical expenses that he reported to be $6,000.  

4.  The veteran was informed that any changes in his, or his 
wife's income should be immediately reported to VA to avoid 
the creation of an overpayment.  He was specifically informed 
on several occasions that reduction or elimination of 
recurring medical expenses should be considered changes in 
income and also needed to be immediately reported to VA to 
avoid the creation of an overpayment. 


5.  The veteran submitted an Eligibility Verification Reports 
in 1997 which reported annual medical expenses of $1,846.  He 
submitted a Medical Expense Report in May 1997 that detailed 
$2,057 in annual unreimbursed medical expenses.  

6.  An overpayment was created.  A COWC decision of October 
1997 waived $2,371.02 of this debt.  

7.  The veteran acted in bad faith by misrepresenting his 
annual unreimbursed medical expenses, while aware that such 
misrepresentation would result in an undue increase in his 
nonservice connected pension benefits.


CONCLUSION OF LAW

The veteran's bad faith precludes consideration of waiver of 
recovery of the pension overpayment.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.962, 1.963 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained that have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1999) prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or 

persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b) (1999) precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (1999).

The evidence in this case indicates that the overpayment of 
pension benefits in question was created because the veteran 
reported that he had between $500-600 per month of medical 
expenses.  A review of the evidence indicates that the 
veteran was first determined to be eligible for VA pension 
benefits by a rating decision of September 1970.  It was 
noted that he was considered to be 40 percent disabled for 
residuals of herniated nucleus pulposus, and 10 percent for 
bilateral osteoarthritis of the knees.  He was 39 years old.  
In April 1973 he was notified than an overpayment of $116.02 
had occurred in his account.  A withholding of $10 per month 
was instituted to repay this amount.  In January 1976 his 
pension benefits were terminated because a determination was 
made that the veteran's income exceeded the statutory limit.

In April 1996 the veteran submitted VAF 21-527 with the 
intent of renewing VA pension benefits.  He reported monthly 
income of $657.10 for himself, from social security; and 
$385.33 from wages for his spouse.  He also reported average 
medical bills of $500-600 per month.  Based on this 
information VA renewed pension benefits as of May 1, 1996.  
The veteran was paid at a monthly rate of $294.  He was 
informed that the determination included consideration of 
$6,000 of medical expenses per annum.  The notice stated that 
VA used reported medical expenses to reduce countable annual 
income, and that a decrease or ending of recurring medical 

expenses would be considered a change in income that must be 
reported to VA immediately.  He was notified that failure to 
do so could result in an overpayment that he would have to 
repay.

In February 1997 the veteran submitted an Eligibility 
Verification Report (EVR) on which he reported total medical 
expenses for 1996 of $1,846.88.  He also showed his wife's 
earnings for 1996 were $5,175.  This was in excess of the 
amount the veteran had previously reported regarding her 
expected annual expected.  An overpayment of $447 was created 
due to his wife's wages.  At the time he was notified of this 
overpayment, he was again notified that VA was calculating 
his pension based on a figure of $6,000 in unreimbursed 
medical expenses, and he had only reported actual medical 
expenses of $1,846.88.  He was asked to notify VA as soon as 
possible if his medical expenses were actually less than 
$6,000 per annum in order to prevent a larger overpayment.

A Committee of Waivers and Compromises (COWC) decision of May 
1997 granted the veteran a waiver of the initial overpayment 
of $447, noting that in view of his education, experience, 
and understanding his fault was considered minimal.  In May 
1997 the veteran submitted a revised Medical Expense Report.  
He reported unreimbursed medical expenses from May 7, 1996, 
to May 9, 1997, of $2057.  In June 1997 the veteran was 
notified of a proposal to reduce his benefits based on the 
discrepancy in medical expenses.  He was notified that if he 
continued to accept payments at the present rate his 
overpayment debt might be larger.  VA informed the veteran 
that he might minimize the potential overpayment by 
requesting immediate adjustment.  He did not request an 
adjustment.

In August 1997 the veteran was notified of an overpayment 
balance of $3557.72 in his account.  He requested a waiver of 
this debt.  In a COWC decision of October 1997 the veteran 
was granted a waiver of $2,371.02, leaving a remaining debt 
of $1,186.70.  It was noted that the veteran would have 
avoided $1,186.70 of debt if he had requested an immediate 
adjustment in June 1997.  COWC found that the veteran's fault 
was considered to be moderately high.


The Board notes the veteran's testimony at his personal 
hearing, conducted in January 1998.  He stated that his wife 
handles all the bills and that he mistakenly put down $600 
per month in medical bills.  He reported that, although he 
has been disabled since 1969, he is currently working as a 
security guard, earning $5.25 per hour.  Despite this 
employment, he reported that he would be unable to repay 
$1,186.70 to VA.  He reported that his home is currently 
valued at $135,000.

The granting or denying of a waiver of recovery of an 
overpayment depends on various elements.  Fraud, 
misrepresentation or bad faith automatically prevents the 
granting of a waiver.  38 C.F.R. § 1.963(a) (1999).

The Board finds that the veteran's actions with regard to 
this overpayment constituted bad faith.  The record reflects 
that the veteran was informed on numerous occasions of his 
duty to report all income to VA, and that this income 
included reductions in recurring medical expenses.  He did 
not do so.  He further underestimated income his spouse was 
receiving from employment.  When it came to VA's attention 
that his spouse was receiving additional income from wages he 
requested a waiver for the overpayment incurred.  This waiver 
was granted.  Further inquiries revealed that the overpayment 
was much greater than first imagined, and that the veteran's 
had actually exaggerated his yearly medical expenses by 
almost $4,000 in order to receive a nonservice connected 
disability pension based on false information.  

The Board finds that although the veteran's actions may not 
have been undertaken with actual fraudulent intent, they were 
undertaken with the intent to seek an unfair advantage, and 
with knowledge of the likely consequences: a loss to the 
government.  The Board does not accept the excuse that the 
veteran was new to the system and did not understand the 
procedures.  He was first granted a VA pension in 1970 and 
received benefits until 1976.  The veteran also has been 
shown to lack good faith.  His conduct shows an absence of an 
honest intention to abstain from taking unfair advantage of 
VA, in that he was surely aware of his wife's income, 

and neglected to inform VA.  His misrepresentation of his 
yearly medical expenses was more than non-willful or mere 
inadvertence.  The Board finds that the veteran's statements 
to the effect that he innocently and mistakenly reported 
$6,000 per year in medical expenses lack credibility.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
$1,186.70 is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

